Citation Nr: 1637007	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right arm and hand disability.

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 decision of the St. Louis, Missouri, Regional Office (RO).  

In a December 2015 decision, the Board denied the Veteran's service connection claims for low back, right arm and hand, and right knee disabilities.  In an June 2016 Order, granting the parties' Joint Motion, the United States Court of Appeals for Veterans Claims (Court) returned these matters back to the Board for additional development and consideration.  


REMAND

The basis for the aforementioned Joint Motion was that the September 2013 opinion of Dr. B., tending to support the Veteran's claims, was discounted by the Board without an adequate statement of reasons and bases.  A review of the prior VA opinions of record shows that the reviewing medical professionals did not give Dr. B.'s statement the necessary consideration for a fully informed medical opinion.  A reexamination with new opinions is thus needed, along with updated treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including private and miliary treatment.  Any records of reported treatment, as well as VA treatment records (specifically those dated since December 2015), must be requested.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) note that he is ultimately responsible for providing the evidence.  The Veteran and his representative must be given an opportunity to respond.  

2.  After receipt of all additional records, the Veteran is to be scheduled for a VA medical examination addressing the claimed low back, right arm and hand, and right knee disorders.  The examiner must review the Veteran's claims file and provide the following information:

(A)  Diagnose all low back, right arm, right hand, and right knee pathology present, if any, specifically diagnosing or ruling out arthritis and any neurological impairment.  

(B) With respect to each diagnosis, provide an opinion as to whether the disorder at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation; 

(ii) is otherwise related to the Veteran's period of military service;

(iii) was caused by any service-connected disability(ies) (as listed in a February 2016 rating decision); and

(iv) is at least in part aggravated by any service-connected disability(ies).  

The examiner must provide a complete rationale for all opinions expressed.  If any opinion rendered is unfavorable to the Veteran, such opinion must be discussed within the context of the Dr. B.'s opinion from September 2013.

3.  The RO must review the medical report to ensure complete compliance with the directives of this Remand.  If deficient in any manner, then immediate implementation of corrective procedures must be conducted.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


